EXHIBIT 10.5

RESTRICTED STOCK UNIT AGREEMENT

PURSUANT TO THE

MARKETAXESS HOLDINGS INC. 2012 INCENTIVE PLAN

 

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”), is made as of the
January 22, 2019 (the “Grant Date”) by and between MarketAxess Holdings Inc.
(the “Company”) and Christopher R. Concannon (the “Participant”).

WHEREAS, the Board of Directors of the Company (the “Board”) adopted The
MarketAxess Holdings Inc. 2012 Incentive Plan (the “Plan”) which is administered
by a Committee appointed by the Company’s Board of Directors (the “Committee”);

WHEREAS, pursuant to Section 3.3 of the Plan, the Committee has adopted
guidelines (the “Guidelines”) for the grant of restricted stock units (“RSUs”)
under the Plan, which constitute an Other Stock-Based Award under the Plan; and

WHEREAS, the Company, through the Committee, wishes to grant to the Participant
RSUs as set forth below.

NOW, THEREFORE, the Company and the Participant agree as follows:

 

1.

Grant of RSUs. Subject to the terms and conditions of the Plan (as modified by
this Agreement), the Guidelines (as modified by this Agreement) and this
Agreement, on the Grant Date the Company awarded to the Participant xxx RSUs1.
The RSUs hereunder are not Deferrable RSUs and are not eligible for deferral
under Section 4 of the Guidelines.

 

2.

Vesting. The RSUs shall become vested (but shall remain subject to Section 3 of
this Agreement) pursuant to Sections 3.1 and 3.2 of the Guidelines, subject to
the accelerated vesting provisions under Sections 3.3 and 3.4 of the Guidelines,
on January 22, 2022, provided that the Participant has not had a Termination
from the Grant Date until the vesting date, and provided further that
notwithstanding anything herein, in the Plan, or in the Guidelines to the
contrary, in the event that the Participant experiences a Termination due
(i) death, (ii) Disability, (iii) termination by the Company without Cause, or
(iv) resignation by the Participant for Good Reason (as defined in the
employment agreement by and between the Participant and the Company), 100% of
the RSUs that are unvested at the time of such Termination, shall become
immediately vested.

 

3.

Securities Representations. The grant of the RSUs and any issuance of shares of
Common Stock pursuant to this Agreement are being made by the Company in
reliance upon the following express representations and warranties of the
Participant.

The Participant acknowledges, represents and warrants that:

3.1 he or she has been advised that he or she may be an “affiliate” within the
meaning of Rule 144 under the Securities Act of 1933, as amended (the “Act”) and
in this connection the Company is relying in part on his or her representations
set forth in this section;

 

1 

NTD: The number of RSUs granted will be determined by dividing award value by
the average closing price of Company stock on the ten trading days leading up to
and including the Grant Date, rounded to the nearest whole number.

 

-1



--------------------------------------------------------------------------------

3.2 if he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, the Common Stock must be held indefinitely unless an exemption from any
applicable resale restrictions is available or the Company files an additional
registration statement (or a “re-offer prospectus”) with regard to such Common
Stock and the Company is under no obligation to register the Common Stock (or to
file a “re-offer prospectus”);

3.3 if he or she is deemed an affiliate within the meaning of Rule 144 of the
Act, he or she understands that the exemption from registration under Rule 144
will not be available unless (i) a public trading market then exists for the
Common Stock, (ii) adequate information concerning the Company is then available
to the public, and (iii) other terms and conditions of Rule 144 or any exemption
therefrom are complied with; and that any sale of the Common Stock may be made
only in limited amounts in accordance with such terms and conditions.

 

4.

Not an Employment Agreement. Neither the execution of this Agreement nor the
grant of RSUs hereunder constitute an agreement by the Company to employ or to
continue to employ the Participant during the entire, or any portion of, the
term of this Agreement.

 

5.

Miscellaneous.

 

5.1

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, personal legal representatives, successors,
trustees, administrators, distributees, devisees and legatees. The Company may
assign to, and require, any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company or any affiliate by which the Participant is
employed to expressly assume and agree in writing to perform this Agreement.
Notwithstanding the foregoing, the Participant may not assign this Agreement.

 

5.2

This award of RSUs shall not affect in any way the right or power of the Board
or stockholders of the Company to make or authorize an adjustment,
recapitalization or other change in the capital structure or the business of the
Company, any merger or consolidation of the Company or subsidiaries, any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Common Stock, the dissolution or liquidation of the Company, any sale or
transfer of all or part of its assets or business or any other corporate act or
proceeding.

 

5.3

The Participant agrees that the award of the RSUs hereunder is special incentive
compensation and that it, and any dividends paid thereon (even if treated as
compensation for tax purposes), will not be taken into account as “salary” or
“compensation” or “bonus” in determining the amount of any payment under any
pension, retirement or profit-sharing plan of the Company or any life insurance,
disability or other benefit plan of the Company.

 

5.4

No modification or waiver of any of the provisions of this Agreement shall be
effective unless in writing and signed by the party against whom it is sought to
be enforced.

 

5.5

This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one contract.

 

5.6

The failure of any party hereto at any time to require performance by another
party of any provision of this Agreement shall not affect the right of such
party to require performance of that provision, and any waiver by any party of
any breach of any provision of this Agreement shall not be construed as a waiver
of any continuing or succeeding breach of such provision, a waiver of the
provision itself, or a waiver of any right under this Agreement.

 

-2



--------------------------------------------------------------------------------

5.7

The headings of the sections of this Agreement have been inserted for
convenience of reference only and shall in no way restrict or modify any of the
terms or provisions hereof.

 

5.8

All notices, consents, requests, approvals, instructions and other
communications provided for herein shall be in writing and validly given or made
when delivered, or on the second succeeding business day after being mailed by
registered or certified mail, whichever is earlier, to the persons entitled or
required to receive the same, at the addresses set forth at the heading of this
Agreement or to such other address as either party may designate by like notice.
Notices to the Company shall be addressed to the Compensation Committee of the
Board with a copy to General Counsel, MarketAxess Holdings Inc., 55 Hudson
Yards, 15th Floor, New York, New York, 10001.

 

5.9

This Agreement shall be construed, interpreted and governed and the legal
relationships of the parties determined in accordance with the internal laws of
the State of Delaware without reference to rules relating to conflicts of law.

 

6.

Violation of Non-Competition Agreement. In the event the Participant is in
breach of any of the restrictive covenants set forth in Sections 4, 5, or 6 of
the Proprietary Information and Non-Competition Agreement between the
Participant and the Company (the “Non-Competition Agreement”) prior to any
vesting of RSUs granted hereunder, or during the applicable time period(s) set
forth in the Non-Competition Agreement thereafter, the Committee may direct (at
any time during such time periods(s)) that all unvested RSUs and all vested but
unpaid RSUs shall be immediately forfeited and that the Participant shall pay
over to the Company an amount equal to any gain the Participant realized from
any RSUs or any Common Stock paid in connection therewith which had vested in
the period(s) referred to above.

 

7.

Provisions of Plan and Guidelines Control. This Agreement is subject to all the
terms, conditions and provisions of the Plan and the Guidelines, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan and the Guidelines as may
be adopted by the Committee and as may be in effect from time to time, provided
that, it is the express intention of the Company and the Participant that the
provisions of the Plan and the Guidelines pertaining to “Detrimental Activity”
(as defined in the Guidelines) not apply to this Agreement, the RSUs granted
hereunder, and any Common Stock pain in connection therewith. In all other
respects, the Plan and the Guidelines are incorporated herein by reference. A
copy of the Plan and the Guidelines have been delivered to the Participant. If
and to the extent that this Agreement conflicts or is inconsistent with the
terms, conditions and provisions of the Plan and the Guidelines, the Plan and
the Guidelines shall control, and this Agreement shall be deemed to be modified
accordingly (other than, for the avoidance of doubt, with respect to provisions
of the Plan and the Guidelines pertaining to Detrimental Activity). Unless
otherwise indicated, any capitalized term used but not defined herein shall have
the meaning ascribed to such term in the Plan or the Guidelines. This Agreement
contains the entire understanding of the parties with respect to the subject
matter hereof (other than any other documents expressly contemplated herein or
in the Plan or the Guidelines) and supersedes any prior agreements between the
Company and the Participant.

[signature page follows]

 

-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

MARKETAXESS HOLDINGS INC. By:   Name:   Title:  

 

PARTICIPANT

 

Name: xxx

 

-4